MacEEAN, J.
The plaintiff. testified that he was riding west on the front platform of a Delancey street car, which was so crowded that he could not get inside; that he paid his fare; and that between Eudlow and Orchard streets—the street was being dug up, and there was a pile óf sand on the outside, and stones— the car ran off the track, and he fell off and sustained injury. His brother testified that there were piles of dirt and stones there, and he supposed the car struck the stones, but he did not see the stones on the track. The driver of the car testified that some boys threw paving stones at the car, and they ran down under the car on the rails and threw the car off the track, and that when he pulled the car back he saw paving stones lying there. This was not denied. The presumption of negligence against the defendant was thus . rebutted, and so the judgment must be affirmed.
Judgment affirmed, with costs. All concur.